PER CURIAM.
We affirm the trial court’s denial of appellant’s 3.850 motion for post-conviction relief. Because of the number of such motions and other matters that appellant has filed attacking his conviction we, in all future matters the appellant files, will only require the trial court to review the pleadings to ascertain whether they present a facially sufficient claim indicating substantial merit. If appellant’s pleadings do not meet this standard, the trial court will be free to dismiss, without opinion, all such pleadings.
AFFIRMED.
GOSHORN, C.J., and PETERSON and DIAMANTIS, JJ., concur.